DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corsi et al (8,819,988).
Corsi et al teaches a device 100 for monitoring and regulating induced ground line current, comprising: a power supply 18 (see col. 6 lines 17-22); a ground connection in electrical contact with an earth ground 20; at least one probe 12 in electrical communication with a structure or organism to be monitored and regulated; a means 136 for sensing an EMF potential difference between said ground connection and said probe 12; and a processor that controls a shunting mechanism between isolating said probe and maintaining a predetermined EMF stasis level and shunting a portion of said EMF potential to said ground connection (see col. 5, lines 59-67).
Claim 2 is addressed by the use of container 22 to hold plant 24.
Claim 3 and 4 relate to the use of a plurality of probes and is addressed by col. 5 line 67 (sensors=plurality).
Claim 5 relates to the use of the power cord 14 and prongs 20 and 26 to ground the system and/or provide power to the processor electronics (col. 6 lines 17-22).
Claims 6-8 are addressed by the communications considerations recited at col.5, lines 60-67.
Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The above mentioned claims recite additional features, such as the measurement of potential and induced current to establish EMF, that have not been taught or been fairly suggested by the prior art of record.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
August 11, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836